Citation Nr: 0001914	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

(The issues of entitlement to increased ratings for the 
veteran's service-connected right knee, left knee, low back 
and skin disabilities, as well as his petition to reopen a 
claim for service connection for a heart disorder, are the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In the April 1998 rating action, 
the RO denied the veteran's claim of entitlement to 
automobile and adaptive equipment or adaptive equipment only 
(automobile benefits).  In the August 1998 rating decision, 
the RO denied his claim for specially adapted housing or a 
special home adaptation grant (housing benefits).  The 
veteran timely appealed these determinations to the Board.


REMAND

In his undated Substantive Appeal, on VA Form 9, which 
received at the RO that in August 1998 in connection with his 
claim for automobile benefits, the veteran requested that he 
be afforded a hearing before a traveling Member of the Board 
at the local VA office.  Thereafter, in VA Form 9 dated in 
March 1999, which was received at the RO in April 1999, the 
veteran reiterated his request for such a hearing in 
connection with his housing claim.  In numerous statements 
subsequently filed at the RO, the veteran reiterated his 
request to appear at a hearing conducted before a Traveling 
Member of the Board, and in doing so, referred to his waiver 
of overpayment and left hand disability claims, both of which 
will be discussed below.  To date, however, the veteran has 
not been afforded the opportunity to appear at hearing 
conducted before a Member of the Board, and the claims file 
does not reflect that he has withdrawn his request for such a 
hearing.  Accordingly, this case must be remanded.

In addition, in a December 1997 decision, the RO's Committee 
on Waivers and Compromises (Committee) granted the veteran's 
request for a waiver of an overpayment of $6,613.00, paid 
during the period of August 1, 1996, to September 1, 1997.  
In doing so, the Committee indicated in its decision that the 
veteran was not "significantly at fault because he had no 
control over the start of the Social Security or the fact 
that it was made retroactive."  Thereafter, in January 1998 
award letter, the RO notified the veteran that it would 
withhold retroactive benefits that had been paid due to his 
receipt of unreported SSA income.  In May 1998, the veteran 
filed a Notice of Disagreement (NOD) with respect to this 
action, and in September 1998, the RO issued him a Statement 
of the Case with respect to this claim.  The veteran's 
Substantive Appeal, however, was not filed until March 1999, 
and in April 1999 rating action, the RO informed him that the 
Substantive Appeal was untimely.  The veteran filed an NOD 
with respect to the April 1999 rating action later that same 
month.  See 38 C.F.R. § 20.201 (1999).  However, the claims 
folder does not reflect that, to date, that the RO has issued 
the veteran a Statement of the Case (SOC) with respect to 
this issue.  Under these circumstances, the Board must remand 
this claim to the RO for the issuance of that SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).

Similarly, in an April 1999 rating decision, the RO denied 
the veteran's claim for service connection for a left hand 
disability, which he had asserted as secondary to his 
service-connected right and left knee disabilities.  In two 
statements, each filed at the RO in May 1999, the veteran 
expressed his disagreement with that determination and a 
desire to appeal it, which the Board interprets as an NOD 
with the April 1999 rating decision.  See 38 C.F.R. § 20.201.  
Because the record does not indicate that the RO has issued 
the veteran a SOC with respect to this issue, the Board must 
remand the claim to the RO for the issuance of that SOC.  See 
Manlincon; Holland.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claims regarding the timeliness of his 
March 1999 Substantive Appeal with 
respect to his claim for a waiver of an 
overpayment and for secondary service 
connection for a left hand disability, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeals on these issues.

2.  The RO should schedule the veteran 
for a hearing before a traveling Member 
of the Board at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates, preferably, in a 
signed writing, that he no longer desires 
a BVA hearing, such hearing should be 
held and the claims file thereafter 
transferred to the Board in accordance 
with current applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


